Title: From George Washington to Thomas Johnson, Jr., 28 December 1780
From: Washington, George
To: Johnson, Thomas, Jr.


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 28th Decemr 1780
                        
                        Mrs Bainbridge the Wife of Peter Bainbridge has laid before me some papers respecting the proceedings of
                            Capt. Eggleston of Colo. Lees Legion, on the case of their son Peter Bainbridge which carry the face of a most
                            extraordinary and unwarrantable kind of conduct—But as it is impossible to decide ex parte I have by the inclosed referred
                            the Matter to Major General Greene commanding the southern Army, and I shall be much obliged to you to procure
                            authenticated Copies of the inclosed papers or any other that you may find necessary and transmit them to General
                            Greene—with my letter—This is a matter which I would wish to have fully investigated, not only as it concerns the rights
                            of a Citizen, but because Capt. Eggleston may, if innocent, have an opportunity of acquitting himself of so gross a
                            charge, or, if guilty, meet the punishment of which such conduct is deserving. The Motives by which I am actuated, will I
                            am sure be a sufficient excuse for the trouble which I am giving you. I have the Honor to be with great Regard Dr Sir Yr
                            most obt Servt

                    